 GIDDINGS & LEWIS, INC.Giddings & Lewis, Inc. and District No. 10, Interna-tional Association of Machinists and AerospaceWorkers, AFL-CIO. Cases 30-CA-5787 and30-CA-6062September 30, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn June 25, 1982, Administrative Law JudgeFrank H. Itkin issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Giddings &Lewis, Inc., Fond du Lac, Wisconsin, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.i No exceptions were filed to the Administrative Law Judge's dismiss-al of the allegations in Case 30-CA 5787DECISIONFRANK H. ITIKIN, Administrative Law Judge: Anunfair labor practice complaint issued in Case 30-CA-6062 on November 21, 1980.1 A complaint issued in Case30-CA-5787 on May 20, 1981.2 The two proceedingswere later consolidated, and a hearing was held on Feb-ruary 18, 1982, in Fond du Lac, Wisconsin.Respondent Employer manufactures machine tools andrelated products at its facilities in Fond du Lac. On Oc-tober 1, 1975, Respondent's employees commenced astrike which lasted until November 20, 1976. The rein-statement rights of striking employees have been the sub-ject of litigation before the Board in Giddings and Lewis,Inc., 240 NLRB 441 (1979), and Giddings and Lewis, Inc.,255 NLRB 742 (1981), enforcement denied 675 F.2d 926i The charge in this case was filed by the Union on September 24,1980.a The charges in this case were filed on May I and 12, 1980.264 NLRB No. 78(7th Cir. 1982), herein Giddings & Lewis I and II, respec-tively.3The General Counsel now alleges in Case 30-CA-5787that Respondent Employer violated Section 8(a)(1) and(3) of the National Labor Relations Act by engaging inthe following conduct:In or around October 1978, a more precise datebeing presently unknown to the General Counsel,Respondent promulgated and at all times since hasmaintained, inter alia, "Seniority" rules regardingthe filling of job vacancies by internally transferringemployees which, by its terms, discriminatorily in-terferes with the preferential hiring rights of its un-reinstated economic strikers, thereby interferingwith, restraining and coercing employees in the ex-ercise of the rights guaranteed in Section 7 of theAct. A copy of the "Seniority" rules is attachedhereto as Exhibit A.The General Counsel also alleges in Case 30-CA-6062that Respondent Employer further violated Section8(a)(1) and (3) of the Act by imposing certain restrictionsupon the recall rights of former economic strikers (in-cluding employee John E. Ferguson). Specifically, theGeneral Counsel avers:On or about February 12, 1980, Ferguson re-ceived a certified letter from Respondent whereinRespondent acknowledged that Ferguson's namewould remain on its preferential hiring list untilSeptember 1, 1980, and absent his being offered re-instatement during that period, further informedFerguson that he would again have to notify Re-spondent of his desire to remain on its preferentialhiring list, in writing, during the month of August1980.On or about September 10, 1980, Respondentsent a certified letter to Ferguson wherein it noti-fied Ferguson of his failure to respond to its recallnotice by August 31, 1980, regarding his intentionto remain on its preferential hiring list, and furthernotified him that, as a consequence, it had removedhis name from its preferential hiring list.4Respondent Employer denies, inter alia, that it has vio-lated the Act as alleged. Respondent Employer also as-serts a number of affirmative defenses. Upon this entirerecord, including my observation of the demeanor of thewitnesses, and after due consideration of the briefs ofcounsel, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI. I HE FINDINGS OF FACT IN CASE 30-CA-5787Counsel for Respondent Employer asserts in Case 30-CA-5787 that, in view of the prior litigation between the3 The parties stipulated that the Administrative Law Judge's recitationof facts in Giddings d Lewis II correctly states the background.4 The Employer's policy, as applied to Ferguson, of requiring employ-ees on the preferential hiring list to restate periodically their desire toremain on the list, similarly resulted in the removal of other employees'names from the list. See AU Exh 1.561 DECISIONS OF NATIONAL LABOR RELATIONS BOARDparties, "the principles of collateral estoppel and resjudi-cata require that the complaint be dismissed." The perti-nent facts were restated by the Board in Giddings &Lewis HI, as follows:On October 1, 1975, following the expiration ofthe contract and in support of the Union's bargain-ing demands, Respondent's employees began astrike which lasted until November 20, 1976. As ofSeptember 30, 1975, 706 unit employees were work-ing and 108 employees were in layoff status. Duringthe strike, some of the striking employees returnedto work and for others permanent replacementswere hired. As of November 20, 1976, Respondentemployed 323 replacements. At the conclusion ofthe strike, Respondent told the Union and the strik-ing employees that it would not be able to reinstateall the returning strikers, but that it would set up apreferential hiring list for those who had been per-manently replaced. This recall procedure was estab-lished and is not alleged to be unlawful. Initially,there were approximately 700 employees on the list.In October 1978, Respondent promulgated certainseniority rules which provide in pertinent part:Job classification seniority shall apply in theevent of layoff due to lack of work in the divi-sion in the following manner .... Recall towork shall be made in reverse order of layoffwhereby an employee laid off from a job classifi-cation shall be offered recall to that job classifica-tion prior to other employees being assigned, re-hired from the preferential hiring list or new em-ployees hired.Selection of an employee to fill an availablejob opening, where there is no employee current-ly on layoff (a layoff which commenced afterSeptember 30, 1975) from the job classification,shall be made considering the relative qualifica-tions or the ability to perform the work with areasonable period of training and seniority.Where the qualifications or abilities of employeesare deemed relatively equal by the Company, se-niority shall prevail. Consideration shall first begiven to employees working in another job classi-fication in the division; and, second, to employeeson layoff from the division. If the job opening re-mains unfilled, the preferential hiring list proce-dure shall be utilized prior to hiring a new em-ployee.All seniority rights shall be lost when an em-ployee ...is laid off for a continuous periodequal to the length of time actively employedprior to such layoff period.On April 16, 1979, following a Board-conductedelection (Case 3-RD-388), the Union was decerti-fied as bargaining representative. At the time of thehearing, Respondent's work force numbered 508employees of which 229 were replacements, 21were strikers who returned to work before the endof the strike, and 258 were reinstated strikers. Thenumber of employees on the preferential hiring listwas 176.The General Counsel and the Union argued before theBoard in Giddings & Lewis HI that Respondent Employ-er's "seniority preference to replacement employees forjob-bidding purposes is an illegal grant of superseniorityand ...the seniority preference for job vacancies af-forded to replacement employees who had been laid offover unreinstated strikers is an illegal grant of supersen-iority" in violation of Section 8(a)(1) and (3) of the Act.The Board found...merit in Respondent's contention in its answer-ing brief to the exceptions that the issue of job-bid-ding procedures favoring currently working employ-ees was not alleged in the complaint and was notlitigated. We therefore make no findings regardingthat particular issue. [Id. at 743, fn. 1]The Board, however, concluded that Respondent's"recall policy favoring laid-off employees over unrein-stated strikers constitutes an illegal grant of supersenior-ity." Id. at 743.The United States Court of Appeals for the SeventhCircuit denied enforcement of the Board's Order in Gid-dings & Lewis 1. The court stated:The Board did not challenge the employer's job-bidding procedures which favored currently work-ing employees. Thus, our discussion will be con-cerned with the different treatment accorded the[remaining] categories of employees under the se-niority system. [675 F.2d at 928, fn. 4.]The court concluded that "an employer does not violateSection 8(a)(l) and (3) of the Act by promulgating rulesproviding that members of the existing force will be re-hired in order of seniority, but before unreinstated strik-ers, in the event of layoff." (Id. at 931.)It is clear that the General Counsel and the Union arenow attempting to have declared unlawful in Case 30-CA-5787 that portion of the Employer's "Seniorityrules," quoted by the Board above, which pertains to thefilling of vacancies by the transfer of currently workingemployees. The General Counsel acknowledges that heis unaware of "anyone adversely affected by this lan-guage." Instead, the General Counsel generally asserts,as he did in Giddings & Lewis HI with respect to the relat-ed provisions of this same document pertaining to thefilling of vacancies by the recall of laid-off employees,that such language is inherently discriminatory. TheGeneral Counsel offers no justification for his failure toallege and litigate this related portion of the Employer's"seniority rules" earlier in Giddings & Lewis II. Rather,the General Counsel acknowledges in his brief (p. 7) that"General Counsel filed exceptions" to the AdministrativeLaw Judge's Decision in Giddings & Lewis II "and ex-panded its argument to raise the issue 'whether ...Re-spondent's seniority preference to replacement employees562 GIDDINGS & LEWIS, INC.for bidding purposes was an illegal grant of supersenior-ity' ..."; the "Union's exceptions brief concurred withthe General Counsel's attack on the 'internal transfer'policy ....5In Peyton Packing Company, Inc., 129 NLRB 1358(1961), the Board stated:Generally speaking, sound administrative prac-tice, as well as fairness to respondents, requires theconsolidation of all pending charges into one com-plaint. The same considerations dictate that, wher-ever practicable, there be but a single hearing on alloutstanding violations of the Act involving thesame respondent. To act otherwise results in the un-necessary harassment of respondents. [129 NLRB at1360.]And, in Jefferson Chemical Company, Inc., 200 NLRB992 (1972), the Board (Members Fanning and Jenkinsdissenting) explained:[We] believe that ...the General Counsel is dutybound to investigate all matters which are encom-passed by the charge, and to proceed appropriatelythereafter.......We believe that such multiple litigation ofissues which should have been presented in the ini-tial proceeding, constitutes a waste of resources andan abuse of our processes, and that we should notpermit it to occur. [200 NLRB 992, fn. 3.]Subsequently, in Truck Drivers. etc. (Gasoline RetailersAssociation of Metropolitan Chicago), 210 NLRB 210(1978), the Board, after quoting Peyton Packing, furtherexplained:Separate litigation of roughly concurrent allegedviolations has been held proper where the violationsalleged in the second case "occurred after the com-plaint issued in the earlier case, were not known tothe General Counsel at the time of the earlier hear-ing, were independent acts, and were not the typeof alleged violation commonly known or readilyI Counsel for Respondent notes in his brief (p. 9) that the GeneralCounsel argued even earlier, in Giddings & Lewis 1, before the Adminis-trative Law Judge, as follows (G C. Exh. 12):..this procedure that Mr. Braun [the Employer's personnel super-visor] testified to, about transferring internally, freezes all of themout. Does not allow the recall of any former strikers. Which, again,is part of General Counsel's overall theory, that Respondent wasdoing everything feasible to prevent striking employees from comingback to work. So if they can upgrade internally, they do not have torecall a former striker ..Counsel for Respondent acknowledges that the above-quoted colloquy bythe General Counsel "appears" to show that the General Counsel "wasthinking discriminatory motivation more than inherent discrimination, butit is nevertheless clear that the validity of the internal transfer policy waschallenged ..in Giddings & Lewis I In the instant case, Braun crediblytestified, without contradiction, that the Employer began "this practice ofinternal adjustment before going to the preferential hire list" back in Jan-uary 1977. Braun added: "This was a policy we had prior to the strike,and it's one that we wanted to continue ..."discoverable, even after an exhaustive investiga-tion."More recently, the Board similarly noted in HarrisonSteel Castings Company, 255 NLRB 1426 (1981), "Thereis nothing in the record to indicate that General Counselwas aware of the allegations of the present complaint atthe time of the earlier proceeding"; "the prosecution ofthe instant case does not subject Respondent to unneces-sary harassment"; and "the allegations of the instant caseare not intertwined with those of the earlier consolidatedcomplaints, but rather are completely separate from theprior litigation." Also see Maremont Corp., World PartsDivision, 249 NLRB 216 (1980), and cases discussed.Applying the foregoing Board policy here, I find andconclude that the complaint in Case 30-CA-5787 shouldbe dismissed. The General Counsel offers no justificationfor his failure to litigate in a timely fashion, in Giddings& Lewis II, the internal transfer aspect of the Employer'sseniority rules then under consideration. The internaltransfer aspect of this program was one step of the samepromulgated policy and contained apparently in the samedocument. Indeed, the Union's third amended chargefiled in Giddings & Lewis II, on January 8, 1979 (Resp.Exh. 5), generally asserted:Since on/or about June 30, 1978, and continuing todate, [Respondent] discriminated against and contin-ues to discriminate against those employees who en-gaged in the strike against such Company and whoare presently on preferential hiring status. This dis-crimination is a result of the newly established se-niority system as set forth in the Company's "Em-ployee Handbook."The General Counsel cites no employees "adversely af-fected" by the internal transfer aspect of this program.He advances, in significant part, the same contentionspreviously considered by the Board and the court in Gid-dings & Lewis IL It is therefore clear that the current liti-gation is substantially intertwined and related to theprior proceedings; the current contention was wellknown to the General Counsel at the time of the priorproceedings; and, consequently, the General Counselcannot justifiably, on this record, be permitted to reliti-gate the seniority rules now.6II. THE FINDINGS OF FACT IN CASE 30-CA-6062The General Counsel specifically alleges in Case 30-CA-6062 that Respondent Employer improperly im-posed certain notification requirements upon employeeJohn E. Ferguson which infringed upon his right to beoffered the opportunity to fill job vacancies following hispost-strike unconditional offer to return to work. TheGeneral Counsel moved for summary judgment in thisproceeding. The Board, in denying the motion, summa-B Since I would dismiss this complaint in reliance upon the Board'spolicy, as stated above, it is unnecessary for me to also consider the Em-ployer's related contentions pertaining to res judicara, collateral estoppel.Sec. 10(b) time prohibitions, and the effect of the Seventh Circuit's deci-sion.563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrized the essentially undisputed facts, in pertinent part asfollows, 257 NLRB 843 (August 19, 1981):[O]n or about November 19, 1976, the Union, repre-senting John E. Ferguson and other employees ofRespondent who had been engaged in an economicstrike, made an unconditional offer for them toreturn to work. Respondent thereafter established apreferential hiring list and procedure for recallingstrikers who had been replaced during the strike.By certified letter of February 9, 1979, Respondentnotified Ferguson that his name would be removedfrom the preferential hiring list unless he informedRespondent by March 12, 1979, of his desire toremain on the list. By letter of March 5, 1979, Fer-guson informed Respondent that he wished toremain on the list. Respondent acknowledged re-ceipt of Ferguson's letter on March 7, 1979. In thissame communication, Respondent instructed Fergu-son that he must again notify Respondent of hiscontinued interest in remaining on the list duringAugust 1979, or face removal from the list as ofSeptember. Ferguson complied with the August no-tification requirement. Subsequently, Respondent in-formed Ferguson that his name would be deletedfrom the list on March 1, 1980, unless he again noti-fied Respondent during February 1980 that hewished to remain on the list. Ferguson again sub-mitted a timely renewal of his continuing interest inreinstatement. Thereupon, he was told that he mustrepeat this procedure during August 1980. Fergusonfailed to provide this notice and, on September 10,1980, Respondent notified him that his name hadbeen removed from the preferential hiring list.The Board noted:The General Counsel contends that under the prin-ciples enunciated in The Laidlaw Corporation, 171NLRB 1366 (1968), and reaffirmed in Vitronic Divi-sion of Penn Corporation, 239 NLRB 45 (1978), Re-spondent has unlawfully infringed upon Ferguson'sright to be offered the opportunity to fill job vacan-cies following his post-strike unconditional offer toreturn to work.In its answer to the complaint and in its memo-randum in opposition to the General Counsel'smotion, Respondent admitted that it established theabove-described system for keeping its preferentialhiring list current and that it removed Fergusonfrom the list after he failed to express interest in re-instatement during August 1980. However, Re-spondent denies that it thereby violated the Act,and asserts that this procedure constitutes a reason-able administrative approach to maintaining an ac-curate and useful recall list. Respondent argues thatthe language of Brooks Research & Manufacturing,Inc., 202 NLRB 634 (1973), and American Machin-ery Corporation v. N.L.R.B., 424 F.2d 1321 (5th Cir.1970), specifically permit an employer to imposereasonable notification requirements upon unrein-stated former strikers desiring reinstatement. Re-spondent contends that the General Counsel'smotion should be denied and that a hearing shouldbe held to permit Respondent to present evidencethat its procedure was justified by legitimate busi-ness interests and was in no way designed to dis-criminate unlawfully against employees.The Board concluded that "there are substantial and ma-terial issues of fact and law which may be best resolvedat a hearing before an administrative law judge" and,therefore, denied the General Counsel's motion. The evi-dence is summarized below:7Paul Stelter, the Employer's personnel supervisor, tes-tified that on or about February 9, 1979, the Employerimplemented a procedure which required all employeeson the preferential hiring list to give the Employer writ-ten notification that they wanted to remain on the list;that there were then some 290 employees still on the list;and that the implementation of this procedure was com-municated by the Employer to all employees on the listby certified mail. Thus, the Employer initially apprisedthese employees on or about February 9, 1979 (G.C.Exh. 20), as follows:On November 19, 1976, we received a telegramfrom John W. David stating that the strike, whichcommenced October 1, 1975, was being terminatedeffective November 20. 1976. After confirming withMr. Heidenreich that the telegram was intended asan unconditional offer to return to work on behalfof all strikers, we proceeded to reinstate those strik-ers for whom we had openings and we placed theremainder, except those discharged for strike mis-conduct, on a preferential hiring list.Subsequently, as additional openings have oc-curred, we have gradually reinstated some of thoseindividuals included on the preferential hire list;however, a substantial number, including you,remain unreinstated.Up to this point we have assumed that all thosewho have not been contacted in connection withspecific openings still desire to be continued on thepreferential hire list. Now, however, since morethan two years have passed from the date the listwas established, we believe it is reasonable and ap-propriate to require all those who are still interestedin reinstatement to take affirmative action to indi-cate that fact to us. Therefore, we will consider theoriginal application to remain current only untilMarch 12, 1979.If you wish to remain on the preferential hire liston and after March 12, 1979, you must notify us inwriting and we must receive that written noticebefore March 12, 1979. A timely written notice willbe acknowledged by return mail. IF WE DO NOTRECEIVE SUCH WRITTEN NOTICE FROMYOU BEFORE MARCH 12, 1979, YOUR NAME7 At the hearing, as noted herein, the complaint was amended to aver,in effect, that the Employer's removal policy was unlawful as applied toFerguson and to other employees adversely affected for whom a remedyis not barred by Sec. 10(b) of the Act. See AU Exh. I.564 GIDDINGS & LEWIS, INC.WILL BE REMOVED FROM THE PREFER-ENTIAL HIRE LIST.Employees who complied with this requirement then re-ceived the following employer notice (G.C. Exh. 22):Thank you for your reply to our letter of Febru-ary 1979.As requested, your name will continue to be in-cluded on the preferential hire list. Your request forreinstatement will now be considered current untilSeptember 1, 1979. If you have not been offered re-instatement by then it will be necessary for you toagain establish a continuing interest in being includ-ed on the list. You must do so by written notice,which must be received by us sometime within themonth of August 1979.This same procedure was repeated every 6 months as re-flected generally in General Counsel's Exhibits 20-27.Stelter acknowledged that after sending an employee anotification, such as the notice quoted above, the Em-ployer "thereafter mailed no reminder notice to any em-ployee on the preferential hiring list that they were re-quired to respond by September 1, 1979"-the Employeralso made "no reminder telephone calls to any employ-ees reminding them of the September 1, 1979 deadline."Employees not complying within the time limit set forthin the notice were removed from the list. Thereafter, asStelter further testified, employees responding within thetime limit set forth in the General Counsel's Exhibit 24(establishing a deadline of March 1, 1980) similarly re-ceived General Counsel's Exhibit 26 which apprisedthem that they now had to notify the Employer again byAugust 1980 or be removed from the list. Again, no tele-phonic or written reminders of this deadline were sent toemployees. And, as stated, employees not complyingwith these deadlines were removed from the list. How-ever, Stelter noted:Actually we use a one-week grace period, becauseletters may be received late, people may rememberon the last possible day and couldn't get in.The employees admittedly were not advised of this"grace period."( See Resp. Exhs. 12 and 13.) Stelter be-lieved that some 50 to 100 employees were removedfrom the preferential hiring list by failing to respondwithin the above deadlines. (See Resp. Exh. 11.)8Stelter further testified:Q.... Mr. Stelter, after employees received ter-mination notices similar to those that we talkedabout that are in evidence, such as General Coun-sel's Exhibit 27, you received a telephone call fromemployees asking that they be kept on the list, didyou not?A. Yes, I did.Q. And employees told you, for example, thatthey had forgotten and they wanted to be given theopportunity [to] have their names retained on thelist.Resp. Exh. II shows that actually 97 "names were removed from thepreferential hire list for failure to send in notice of continuing interest"A. Yes.Q. And the Company's response was that thedeadline had passed, is that not correct?A. Yes.Q. And, in fact, above and beyond telephonecalls, employees wrote to you asking if they couldnot be retained on the list, that they had forgottento respond in the proper time; isn't that correct?A. Yes.Q. Let me ask this. When people called and saidthat they wanted to be kept on the list, after thedeadline had passed, and you indicated no, in fact,you continually told the employees they couldapply as new employees, did you not?A. Yes.Q. And, in fact, on Mr. Knutson's letter, that is,General Counsel's Exhibit 30 ...there is a nota-tion in the upper left-hand corner, is there not, tosend him an application?A. That's correct.Stelter noted that by March 26, 1981, the preferentialhiring list had been "exhausted with respect to every-body" except for one disabled individual who is stillunable to return to work.Stelter explained the Employer's reasons for this 6-month renewal notification procedure, as follows:Q.... Now, I want to ask you why was it thatthis notice of continuing interest policy was estab-lished at that particular time? Namely, approximate-ly two years after the reinstatement process hadbegun?A. There were a number of things that had oc-curred through 1977 and 1978. Our business hadbeen continuing to increase, we needed more andmore people. And we were running our operationmore efficiently. We didn't have extra people avail-able in the plant to fill in when someone wouldquit. We'd have some other opening in the plant.We had run into a number of situations wherepeople had either found other employment, hadmoved away, or for one reason or another were nolonger interested in reinstatement at Giddings &Lewis. Yet we were going through some lengthydelays in filling these jobs, because they would taketheir full calendar week before we would learn thatthey're not interested in returning to work. Becausewe were manning the plant rather tightly, and wewere becoming more and more productive, therewas more and more pressure to fill these jobs asthey became open. As we got an opening, more andmore pressure to make sure that we got someone inand got that job filled. We looked at it as a way toeliminate or sift out those people who were nolonger interested in reinstatement [b]efore we hadan actual opening for them. In other words, thosepeople, when they weren't interested in returning towork, we could determine who they were [b]efore565 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe had to wait a week to fill a job opening. It bene-fited us in that respect. And it also benefited thosestrikers who were genuinely interested in returningto work. Because they wouldn't have to wait out onthe preferential hire list any time more than whatwas absolutely necessary.9There were, as stated, some 290 employees remainingon the preferential hiring list when the Employer's 6-month renewal notification requirement was instituted onFebruary 9, 1979. According to Stelter, "between thestart of reinstatement and that February 9, 1979, letter"some 237 strikers "had accepted offers of reinstatement"and some 86 strikers "had rejected offers of reinstate-ment." From February 9, 1979, through March 26, 1981(when the list was virtually "exhausted"), some 178 strik-ers were offered reinstatement and 47 had "rejectedoffers." (See also Resp. Exhs. 11, 12, and 13.)Employee John E. Ferguson testified, inter alia, thathe "didn't submit a request" stating his continued interestin remaining on the preferential hire list after GeneralCounsel's Exhibit 25, "because" several of his coworkershad told him that "there had been an updating of the law...and once your name was placed on a preferentialhire list ...the only further obligation you had at thatpoint was to notify the Company of a change in ad-dress." Shortly after Ferguson received General Coun-sel's Exhibit 27, he telephoned the Employer and ulti-mately spoke with Stelter. Ferguson was then apprisedthat his "name had been removed from the preferentialhire list and [his] employment had been terminated basedon the fact that [he] had failed to respond to the Compa-ny prior to the end of August 1980." Ferguson toldStelter about his understanding that the "law had recent-ly been changed." Stelter informed Ferguson that theCompany "was not aware of that" and then stated: "youhave been notified."'09 Stelter noted that the Employer would generally grant employees Iweek to respond to a "notice of reinstatement" when a position wasavailable and, then, the Employer would generally grant employees "an-other week," after stating that he or she wished to return to work, or a"total of two weeks" There were, however, "exceptions to that." Steltercited Resp. Exh 10 as an "example" of the "difficulties encountered infilling job openings."On cross-examination, Stelter acknowledged that the reinstatementtime sequence illustrated in Resp. Exh. 10 as an "example" "isn't typicalof what happened in all cases" and, further, that the Employer in facthad started to experience from the beginning of reinstatement this "diffi-culty in knowing as quickly as possible if people were going to acceptthe Company's job offer."io Upon cross-examination, Ferguson acknowledged that he was, whenthe strike commenced, a part-time dairy farmer; that he then had about26 "milkers" and "overall" he had about 50 "head"; and that, by Septem-ber 1980, he had 35 milkers and 60 to 65 "overall." Ferguson explainedthat, prior to the strike, his gross annual income from the farm was about$30,000 and, in September 1980, his gross annual income reached about$60,000. According to Ferguson, in September 1980, he considered him-self "a full-time farmer." Ferguson further explained that, in March 1980,he had about 30 "milkers"-"this will vary" as a "cow wears out." Fer-guson also explained that 30 percent of his increased gross of S30,000 wasattributable to inflation.The testimony summarized in this section is essentially uncontradicted.I credit the testimony of Stelter and Ferguson referred to above as fairly,truthfully, and reasonably reflecting the sequence in issue here.DiscussionIn Vitronic Division of Penn Corporation, 239 NLRB 45(1978), the Administrative Law Judge, whose findingsand conclusions were adopted by the Board, struckdown an essentially similar renewal requirement placedupon economic strikers. The Administrative Law Judgefound, inter alia, "that the procedure utilized ... was in-herently destructive of employee rights"; the employer"unilaterally set a 6-month limitation on employees'recall rights without any legitimate and substantial busi-ness justification"; "[m]ere administrative convenience isinsufficient to justify the procedure here"; and an em-ployer cannot "shift the burden of notification to the em-ployee at some future date as a prerequisite for an em-ployee to preserve his statutory recall rights." (Id. at 49.)The Eighth Circuit (Circuit Judge Stephonson dissent-ing) granted enforcement of the Board's Order in 630F.2d 561 (1979). The case, however, was then resubmit-ted to the court en bane and enforcement was denied byan evenly divided court, without opinions.Subsequently, in Charleston Nursing Center, 257 NLRB554 (1981), the Board again dealt with this issue, statingas follows:Under Laidlaw, the employer has the duty toseek out replaced economic strikers in order to givethem notice that a position has become available,unless the employer can prove legitimate and sub-stantial business justification for terminating theirreinstatement rights. The Board does not require anemployer to make periodic requests for current in-formation. Rather, any periodic requests an employ-er may send to unreinstated strikers for updated in-formation are merely for its own administrativeconvenience. The employer still has the affirmativeduty to notify replaced strikers of job vacancies asthey occur and of any possibility that their rein-statement rights may be terminated. While the em-ployer may be entitled to rely on any information itdoes receive in response to such a periodic request,we do not see any legitimate and substantial busi-ness reason which would justify an employer in ter-minating an employee's reinstatement rights merelybecause the employee failed to respond to such aperiodic request.Any termination of reinstatement rights based ona failure to respond to such a periodic requestwould be premature inasmuch as no job vacancyexisted at the time of the request. Further, theburden on the employer would be slight: it needonly maintain a nonresponding employee's name onthe preferential hiring list until he is offered rein-statement and either refuses or fails to respond tothe job offer. The burden on the employee, howev-er, is severe: termination of all reinstatement rights.Even if the employer did not actually followthrough by terminating the employee's reinstate-ment rights, the employee might be deterred frominquiring about future openings. Therefore, we con-clude that, although an employer may legally re-quest replaced economic strikers to furnish current566 GIDDINGS & LEWIS, INC.information about their interest in reinstatement, anemployer may not require replaced economic strik-ers to respond to such a request or risk losing theirreinstatement rights.The rationale of the Board as stated in Vitronic and inCharleston Vursing is controlling here. Respondent Em-ployer's 6-month renewal notification requirement thusimposed upon those employees remaining on the prefer-ential hire list in February 1979 was inherently destruc-tive of employee reinstatement rights under Laidlaw andrelated decisions. And, although the Employer was af-forded here a full opportunity to present business justifi-cation for the unilateral implementation of this proceduresome 2 or more years after reinstatement had com-menced, the proofs adduced, at best, only show "admin-istrative convenience" as a reason for this procedure.This reason is insufficient justification to "shift theburden of notification to the employees at some futuredate as a prerequisite for an employee to preserve hisstatutory recall rights," Vitronic, supra. Moreover, as theBoard made clear in Charleston Nursing, supra, at 556-557:...an employer may legally require replaced eco-nomic strikers to furnish current information abouttheir interest in reinstatement ...an employer maynot require replaced economic strikers to respond tosuch a request or risk losing their reinstatementrights. 'IIn sum, Respondent Employer has violated Section8(a)(1) and (3) of the Act by terminating the recall rightsof employee Flerguson and other employees for whom aremedy is not otherwsise barred by Section 10(b) of theAct.CONCLUSIONS OF LAW1. Respondent Company is an employer engaged incommerce as alleged.2. The complaint in Case 30-CA-5787 is hereby dis-missed for the reasons stated hereinabove.3. Respondent Company violated Section 8(a)(l) and(3) of the Act by terminating the preferential recallrights of employee John E. Ferguson and other employ-" Counsel for Respondent argues that the complaint in this proceed-ing is barred by Sec. 10(b) of the Act. Counsel asserts that the 6-monthtime limitation of Sec I(h'b) should run from February 9, 1979, when theCompany established the above procedure. The Board, in KVironic, reject-ed a similar contention. The operative event here, as held in Vitronc, isthe termination of the employees' recall rights.Counsel for Respondent further argues that Ferguson "is entitled torelief only if, at or before September 10, 1980, the date of his removalfrom the preferential hire list. he had not obtained 'regular and substan-tially equivalent employment elsewhere."' The credible evidence ofrecord here shows that Ferguson repeatedly expressed an interest in rein-statement, but was denied recall because of the above procedure Fergu-son did not, in my view, voluntarily remove himself from the labormarket and, by continuing on as a dairy farmer, under the circumstancespresent here, did not obtain substantially equivalent employment else-where As counsel for the General Counsel notes, "dairy farming is notsubstantially equivalent to working for an employer engaged in the manu-facturing of machine tools." (GC br p. 131 Cf .L. LR.B. v. iamiCoca-Cola Bottling Company, 360 F 2d 569. 573 (5th Cir. 1966) and LeeCylinder Division of Golay & Co.. Inc. 184 NLRB 241. 244 245 (1970),enfd. 447 F 2d 290, 295 (7th Cir 1971).ees for whom a remedy is not otherwise barred by Sec-tion 10(b) of the Act.4. The unfair labor practices found above affect com-merce as alleged.REMEDYTo remedy the unfair labor practices found above, Re-spondent Company will be directed to cease and desistfrom engaging in such conduct, and like or related con-duct, and to post the attached notice. Respondent Com-pany will also be directed to offer employee Ferguson,and all other employees who were similarly denied theirrecall rights and for whom a remedy is not otherwisebarred by Section 10(b) of the Act, reinstatement andmake them whole for any loss of earnings they incurredas a result of Respondent's discriminatory conduct, to-gether with interest thereon to be computed in themanner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977). 2Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDERi3The Respondent, Giddings & Lewis, Inc., Fond duLac, Wisconsin, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Terminating the preferential recall rights of eco-nomic strikers because they failed to renew their requestfor reinstatement within the time unilaterally set by Re-spondent.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer immediate and full reinstatement to employeeJohn E. Ferguson, and all other employees similarlydenied recall rights for whom a remedy is not otherwisebarred under Section 10(b) of the Act, discharging, ifnecessary, any new employees hired since the expirationof the 6-month limitation, and make such discriminateeswhole for any loss of earnings they may have suffered asthe result of their failure to be offered reinstatement,with interest as set forth in the remedy section of thisDecision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-12 See, generally, Isis Plumbing & Heating Co, 138 NLRB 716 (1962).The understanding of Respondent and the General Counsel contained inALJ Exh. I is adopted herein.I' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes567 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its facilities in Fond du Lac, Wisconsin,copies of the attached notice marked "Appendix."'4Copies of said notice, on forms provided by the RegionalDirector for Region 30, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.14 in the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT terminate the preferential recallrights of economic strikers because they failed torenew their requests for reinstatement within thetime unilaterally set by us.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of rights guaranteed them under Section 7of the Act.WE WILL offer immediate and full reinstatementto employee John E. Ferguson, and all other em-ployees similarly denied recall rights for whom aremedy is not otherwise barred by Section 10(b) ofthe Act, to jobs for which they are qualified, dis-charging, if necessary, any employees hired sincethe termination of their recall rights and make themwhole for any loss of earnings, including interest,they may have suffered as a result of such action.GIDDINGS & LEWIS, INC.568